UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
                                                              :                   03/19/2020
 IN RE FOREIGN EXCHANGE BENCHMARK :
 RATES ANTITRUST LITIGATION                                   :     13 Civ. 7789 (LGS)
                                                              :
                                                              :           ORDER
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 6, 2020, Plaintiffs filed a motion to seal the portions of Plaintiffs’

Motion for Issuance of a Hague Convention Request for International Judicial Assistance to Take

Testimony Overseas of Frank Cahill and supporting papers (Dkt. No. 1410);

        WHEREAS, on March 6, 2020, Plaintiffs filed a motion to seal the portions of Plaintiffs’

Motion for Issuance of a Hague Convention Request for International Judicial Assistance to Take

Testimony Overseas of Niall O’Riordan and supporting papers (Dkt. No. 1413);

        WHEREAS, on March 11, 2020, Plaintiffs filed a motion to seal the portions of Plaintiffs’

Motion for Issuance of a Hague Convention Request for International Judicial Assistance to Take

Testimony Overseas of Richard Gibbons and supporting papers (Dkt. No. 1416). It is hereby

        ORDERED that Plaintiffs’ redaction and seal requests are GRANTED. The unredacted

versions of these documents will remain sealed, and only the parties and individuals identified in

Appendix A will have access. Although “[t]he common law right of public access to judicial

documents is firmly rooted in our nation’s history,” this right is not absolute, and courts “must

balance competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also

Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). Filing the above-referenced documents
in redacted form or under seal is necessary to prevent the unauthorized dissemination of

confidential business and sensitive personal information. It is further

       ORDERED that Plaintiffs shall send to the Chambers Inbox a copy of the above-

referenced Hague Convention Requests in Microsoft Word format by March 25, 2020.

Dated: March 19, 2020
       New York, New York




                                                 2
APPENDIX A
         Class Counsel                 Of Counsel for Plaintiffs


Scott+Scott Attorneys at Law LLP
      Christopher M. Burke
     cburke@scott-scott.com

        Walter W. Noss
     wnoss@scott-scott.com

      Kristen M. Anderson
   kanderson@scott-scott.com

        Donald A Broggi
    dbroggi@scott-scott.com
                                   Fine, Kaplan and Black, R.P.C.
     Peter Anthony Barile, III
                                         Roberta D. Liebenberg
     pbarile@scott-scott.com
                                     rliebenberg@finekaplan.com
                                             Adam Pessin
     Thomas Kay Boardman
                                        apessin@finekaplan.com
   tboardman@scott-scott.com
                                         Motley Rice LLC
   Michelle Elizabeth Conston
                                        William H. Narwold
   mconston@scott-scott.com
                                     bnarwold@motleyrice.com
     William Curtis Fredericks
                                         Donald A. Migliori
   wfredericks@scott-scott.com
                                      dmigliori@motleyrice.com
     Joseph Peter Guglielmo
                                       Michael M. Buchman
   jguglielmo@scott-scott.com
                                    mbuchman@motleyrice.com
          Sylvia Sokol
     ssokol@scott-scott.com
                                          Miller Law LLC
                                          Marvin A. Miller
     Stephanie Ann Hackett
                                      mmiller@millerlawllc.com
    shackett@scott-scott.com
                                        Matthew Van Tine
            Kate Lv
                                     mvantine@millerlawllc.com
       klv@scott-scott.com
                                       Kirby McInerney LLP
        Hausfeld, LLP
                                           David E Kovel
      Michael D. Hausfeld
                                        dkovel@kmllp.com
   mhausfeld@hausfeldllp.com
                                            Karen Lerner
           Tim Kearns
                                         klerner@kmllp.com
     tkearns@hausfeld.com

        Reena Gambhir
    rgambhir@hausfeldllp.com
      Katie Beran
 kberan@hausfeld.com

Sarah Rebecca Lafreniere
slafreniere@hausfeld.com

  Christopher L. Lebsock
clebsock@hausfeldllp.com
               Class Representatives                Class Representitives Counsel




                                                             CERA LLP
                                                          Solomon B. Cera
                                                         scera@cerallp.com
Aureus Currency Fund, L.P. (“Aureus”)
                                                        C. Andrew Dirksen
                                                       cdirksen@cerallp.com




                                              Obermayer Rebmann Maxwell & Hippel LLP
                                                            William Leonard
                                                   william.leonard@obermayer.com

                                                                Rigel Farr
                                                      rigel.farr@obermayer.com
City of Philadelphia, Board of Pensions and
                                                        BONI & ZACK LLC
Retirement
                                                         Michael J. Boni
                                                       mboni@bonizack.com

                                                          Joshua D. Snyder
                                                       jsnyder@bonizack.com
                                                  Robbins Geller Rudman & Dowd LLP
                                                        Patrick Joseph Coughlin
                                                          patc@rgrdlaw.com

                                                           David W. Mitchell
                                                         davidm@rgrdlaw.com
Employees’ Retirement System of the Government
of the Virgin Islands (“Virgin Islands”)                   Brian O. O' Mara
                                                         bomara@rgrdlaw.com

                                                        Randi Dawn Bandman
                                                         randib@rgrdlaw.com




                                                          Wolf Popper LLP
                                                            Marian Rosner
                                                       mrosner@wolfpopper.com

                                                            Patricia Avery
Employees’ Retirement System of Puerto Rico
                                                       pavery@wolfpopper.com
Electric Power Authority (“ERS-PREPA”)
                                                             Fei-Lu Qian
                                                        fqian@wolfpopper.com




                                                           Berman DeValerio
                                                         Joseph J. Tabacco , Jr.
                                                     jtabacco@bermantabacco.com
Fresno County Employees’ Retirement Association
                                                             Todd Seaver
(“FCERA”)
                                                     tseaver@bermantabacco.com

                                                      Sarah Khorasanee McGrath
                                                     smcgrath@bermantabacco.com
                                                          Korein Tillery, LLC
                                                            Stephen M. Tillery
                                                       stillery@koreintillery.com

                                                           George A. Zelcs
                                                       gzelcs@koreintillery.com

                                                             Robert E Litan
                                                       rlitan@koreintillery.com

                                                      Steven Michael Berezney
                                                     sberezney@koreintillery.com

                                                          Michael E. Klenov
                                                      mklenov@koreintillery.com
Haverhill Retirement System (“Haverhill”)
                                                Scott and Scott Attorneys At Law LLP
                                                 See Class Counsel Column for Details

                                                     The Mogin Law Firm, P.C.
                                                          Daniel J. Mogin
                                                      dmogin@moginlaw.com

                                               Steyer Lowenthal Boodrookas Alvarez &
                                                              Smith LLP
                                                             Allan Steyer
                                                        asteyer@steyerlaw.com

                                                    Alexander Dewitt Singh Kullar
                                                       akullar@steyerlaw.com

                                                         Korein Tillery, LLC
                                                         See supra for details
                                                Scott and Scott Attorneys At Law LLP
                                                 See Class Counsel Column for Details
Oklahoma Firefighters Pension and Retirement
                                                     The Mogin Law Firm, P.C.
System (“Oklahoma Firefighters”)
                                                           See supra

                                               Steyer Lowenthal Boodrookas Alvarez &
                                                            Smith LLP
                                                             See supra
                                                    Labaton Sucharow LLP
                                                       Gregory S. Asciolla
                                                     gasciolla@labaton.com

                                                          Jay L. Himes
                                                      jhimes@labaton.com
State-Boston Retirement System (“Boston
Retirement”)
                                                     Robin A. Van Der Meulen
                                                   rvandermeulen@labaton.com

                                                       Matthew J. Perez
                                                      mperez@labaton.com




                                                    Grant & Eisenhofer, PA
                                                        Robert G. Eisler
Syena Global Emerging Markets Fund, LP (“Syena”)      reisler@gelaw.com
                                                           Entwistle & Cappucci LLP
                                                               Andrew J Entwistle
                                                          aentwistle@entwistle-law.com

Tiberius OC Fund, Ltd. (“Tiberius”)                            Robert N Cappucci
                                                            Entwistle & Cappucci LLP

                                                            Vincent Roger Cappucci
                                                          vcappucci@entwistle-law.com




                                                           Entwistle & Cappucci LLP
Value Recovery Fund L.L.C. (“VRF”)
                                                                   See supra




                                                     Lowey Dannenberg Cohen & Hart, P.C.
                                                                Vincent Briganti
                                                             vbriganti@lowey.com

                                                             Geoffrey Milbank Horn
                                                              ghorn@lowey.com

                                                                Gerald Lawrence
 United Food and Commercial Workers Union and                glawrence@lowey.com
  Participating Food Industry Employers Tri-State
           Pension Fund (“United Food”)                    Peter Dexter St. Phillip , Jr
                                                             pstphillip@lowey.com

                                                             Raymond Peter Girnys
                                                              rgirnys@lowey.com

                                                    Shepherd, Finkelman, Miller & Shah, LLC
                                                                 Eric L. Young
                                                            eyoung@sfmslaw.com
                                               Scott+Scott Attorneys at Law LLP
                                                     Christopher M. Burke
                                                    cburke@scott-scott.com

Systrax Corporation (“Systrax”)                        Hausfeld, LLP
                                                     Michael D. Hausfeld
                                                  mhausfeld@hausfeldllp.com




                                                      Korein Tillery, LLC
Robert Miller, Makr Miller, and Petter Rives
                                                         See supra



                                                    Criden & Love, P.A.
                                                      Michael E. Criden
                                                   mcriden@cridenlove.com
J. Paul Antonello
                                                     Lindsey C. Grossman
                                                  lgrossman@cridenlove.com




                                                     Criden & Love, P.A.
                                                         See supra
Marc G. Federighi, Michael J. Smith
                                                   Labaton Sucharow LLP
                                                         See supra




                                               Freed Kanner London Millen LLC
                                                       Michael J. Freed
                                                     mfreed@fklmlaw.com
Thomas Gramatis, John Kerstein
                                                      Steven A. Kanner
                                                    skanner@fklmlaw.com
                                                           Radice Law Firm, P.C.
                                                                John Radice
Doug Harvey, Izee Trading Company (“Izee”), and          jradice@radicelawfirm.com
Richard Preschern d/b/a Preschern Trading
(“Preschern”)                                                  Kenneth Pickly
                                                         kpickle@radicelawfirm.com




                                                         Nussbaum Law Group, P.C.
                                                              Linda P Nussbaum
Jeffrey Sterk, Kimberly Sterk, and Michael Melissinos   lnussbaum@nussbaumpc.com
              Non-Settling Defendant                                      Counsel
                                                              David George Januszewski
                                                             Cahill Gordon & Reindel LLP
                                                               djanuszewski@cahill.com
                                                                 Herbert Scott Washer
                                                             Cahill Gordon & Reindel LLP
                                                                  hwasher@cahill.com
                                                                   Jason Michael Hall
                                                             Cahill Gordon & Reindel LLP
                                                                     jhall@cahill.com
Credit Suisse Group AG, Credit Suisse AG, Credit                Sheila Chithran Ramesh
Suisse Securities (USA) LLC (collectively "Credit            Cahill Gordon & Reindel LLP
Suisse")                                                          sramesh@cahill.com
                                                                       Elai E. Katz
                                                             Cahill Gordon & Reindel LLP
                                                                    ekatz@cahill.com
                                                                 Charles Matthew Miller
                                                             Tarter Krinsky & Drogin LLP
                                                               cmiller@tarterkrinsky.com
                                                               Richard Carl Schoenstein
                                                             Tarter Krinsky & Drogin LLP
                                                           rschoenstein@tarterkrinsky.com
                  Settled Defendants                                      Counsel
                                                                    Adam Selim Hakki
                                                               Shearman & Sterling LLP
                                                                ahakki@shearman.com
Bank of America Corporation, Bank of America, N.A.,            Richard Franklin Schwed
and Merrill Lynch, Pierce, Fenner & Smith Inc.                 Shearman & Sterling LLP
(collectively “Bank of America”)                               rschwed@shearman.com
                                                                Jeffrey Jason Resetarits
                                                               Shearman & Sterling LLP
                                                          jeffrey.resetarits@shearman.com
                                                                  Michael E. Gertzman
                                                    Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                                             mgertzman@paulweiss.com
                                                                 Andrew Corydon Finch
                                                    Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                                                 afinch@paulweiss.com
                                                                    Anand Sithian
Bank of Tokyo Mitsubishi UFJ Ltd. (“BOTM”)          Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                                              asithian@paulweiss.com


                                                               Kenneth Anthony Gallo
                                                    Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                                               kgallo@paulweiss.com
                                                                  David Harold Braff
                                                            Sullivan and Cromwell, LLP
                                                                braffd@sullcrom.com
                                                                    Jeffrey T. Scott
                                                            Sullivan and Cromwell, LLP
                                                                 scottj@sullcrom.com
                                                           Matthew Alexander Schwartz
Barclays Bank PLC, Barclays Capital Inc.
                                                              Sullivan & Cromwell, LLP
(collectively "Barclays")
                                                        schwartzmatthew@sullcrom.com
                                                                Yvonne Susan Quinn
                                                              Sullivan & Cromwell, LLP
                                                                quinny@sullcrom.com
                                                            Kathleen Suzanne McArthur
                                                              Sullivan & Cromwell, LLP
                                                              mcarthurk@sullcrom.com
                                                               Camille Latoya Fletcher
                                                      Patterson, Belknap, Webb & Tyler LLP
                                                                 cfletcher@pbwt.com
                                                               Joshua Aaron Goldberg
                                                      Patterson, Belknap, Webb & Tyler LLP
                                                                jgoldberg@pbwt.com
                                                               Rebecca Rose Delfiner
                                                                  Allen & Overy, LLP
BNP Paribas Group, BNP Paribas North America,.
                                                        rebecca.delfiner@allenovery.com
Inc., BNP Paribas Securities Corp., BNP Prime
                                                                  Molly Anne Kelley
Brokerage, Inc. (collectively BNP Paribas)
                                                                  Allen & Overy LLP
                                                           molly.kelley@allenovery.com
                                                                    John Terzaken
                                                                  Allen & Overy LLP
                                                          john.terzaken@allenovery.com
                                                                    Laura Rose Hall
                                                                  Allen & Overy, LLP
                                                             laura.hall@allenovery.com
                                                                Andrew Arthur Ruffino
                                                              Covington & Burling LLP
                                                                  aruffino@cov.com
                                                              Thomas A. Isaacson
                                                            Covington & Burling, LLP
Citigroup Inc., Citibank, N.A., Citicorp, Citigroup           tisaacson@cov.com
Global Markets Inc. (collectively "Citigroup")                 Alan M. Wiseman
                                                            Covington & Burling, LLP
                                                             awiseman@cov.com
                                                              Andrew D. Lazerow
                                                            Covington & Burling, LLP
                                                              alazerow@cov.com
                                                       George Patrick Montgomery
                                                           King & Spalding LLP
                                                        pmontgomery@kslaw.com
                                                              Nickolas Barber
                                                            Kirkland & Ellis LLP
Deutsche Bank AG, Deutsche Bank Securities Inc.       nickolas.barber@kirkland.com
(collectively "Deutsche Bank")                              Joseph Serino, JR.
                                                          Latham & Watkins LLP
                                                          joseph.serino@lw.com
                                                              Eric Foster Leon
                                                          Latham & Watkins LLP
                                                             eric.leon@lw.com
                                                               Leah Brannon
                                                   Cleary Gottlieb Steen & Hamilton LLP
                                                           lbrannon@cgsh.com
                                                               George S Cary
                                                   Cleary Gottlieb Steen & Hamilton LLP
                                                             gcary@cgsh.com
                                                         Robert Alexander Lawner
                                                   Cleary Gottlieb Steen & Hamilton LLP
Goldman Sachs Group, Inc., Goldman, Sachs & Co.             rlawner@cgsh.com
(collectively "Goldman Sachs")                              Thomas J. Moloney
                                                   Cleary Gottlieb Steen & Hamilton LLP
                                                           tmoloney@cgsh.com
                                                              Elizabeth Vicens
                                                   Cleary Gottlieb Steen & Hamilton LLP
                                                            evicens@cgsh.com
                                                                Victor L. Hou
                                                   Cleary Gottlieb Steen & Hamilton LLP
                                                              vhou@cgsh.com
                                                       Gregory Thomas Casamento
                                                              Locke Lord LLP
                                                       gcasamento@lockelord.com
                                                              Julia C Webb
                                                             Locke Lord LLP
                                                          jwebb@lockelord.com
HSBC Holdings PLC, HSBC Bank PLC, HSBC North                Roger Brian Cowie
America Holdings, Inc., HSBC Bank USA, N.A.,                 Locke Lord LLP
HSBC Securities (USA) Inc. (collectively "HSBC")          rcowie@lockelord.com
                                                         James Matthew Goodin
                                                            Locke Lord LLP
                                                        jmgoodin@lockelord.com
                                                           Edwin R DeYoung
                                                            Locke Lord LLP
                                                        edeyoung@lockelord.com
                                                                      Boris Bershteyn
                                                       Skadden, Arps, Slate, Meagher & Flom LLP
                                                             boris.bershteyn@skadden.com
                                                                       John Coghlan
                                                       Skadden, Arps, Slate, Meagher & Flom LLP
                                                              john.coghlan@skadden.com
                                                                Patrick Joseph Fitzgerald
                                                       Skadden, Arps, Slate, Meagher & Flom, LLP
                                                            patrick.fitzgerald@skadden.com
                                                                   Peter Edward Greene
                                                        Skadden, Arps, Slate, Meagher & Flom Llp
                                                              peter.greene@skadden.com
                                                                       Peter S. Julian
                                                       Skadden, Arps, Slate, Meagher & Flom LLP
                                                               peter.julian@skadden.com
                                                                    Harry Peter Koulos
JPMorgan Chase & Co., JPMorgan Chase Bank,
                                                       Skadden, Arps, Slate, Meagher & Flom LLP
N.A. (collectively "JPMorgan")
                                                               harry.koulos@skadden.com
                                                                        Tansy Woan
                                                       Skadden, Arps, Slate, Meagher & Flom LLP
                                                               tansy.woan@skadden.com
                                                                 Tibor Ludovico Nagy, Jr.
                                                              Dontzin Nagy & Fleissig LLP
                                                                     tnagy@dnfllp.com
                                                                        Anuja Thatte
                                                              Dontzin Nagy & Fleissig LLP
                                                                    athatte@dnfllp.com
                                                                 Stephen Leonard Ratner
                                                                   Proskauer Rose LLP
                                                                 sratner@proskauer.com
                                                              Russell Laurence Hirschhorn
                                                                   Proskauer Rose LLP
                                                              rhirschhorn@proskauer.com
                                                                      Keia Denise Cole
                                                             Wachtell Lipton Rosen & Katz
                                                                     kdcole@wlrk.com
                                                                    Jonathan M. Moses
                                                             Wachtell, Lipton, Rosen & Katz
                                                                   JMMoses@wlrk.com
Morgan Stanley, Morgan Stanley & Co., LLC, and                     Bradley Reid Wilson
Morgan Stanley & Co. International plc (collectively         Wachtell, Lipton, Rosen & Katz
"Morgan Stanley")                                                   brwilson@wlrk.com
                                                                   John David Tortorella
                                                             Marino Tortorella & Boyle, P.C.
                                                                jtortorella@khmarino.com
                                                                      Kevin H. Marino
                                                             Marino Tortorella & Boyle, P.C.
                                                                 kmarino@khmarino.com
                                                        James P. McLoughlin, Jr.
                                                        Moore & Van Allen, PLLC
                                                     jimmcloughlin@mvalaw.com
                                                         Neil Thomas Bloomfield
                                                        Moore & Van Allen, PLLC
                                                     neilbloomfield@mvalaw.com
RBC Capital Markets LLC (“RBC”)
                                                              Mark A. Nebrig
                                                        Moore & Van Allen, PLLC
                                                       marknebrig@mvalaw.com
                                                            Joshua D. Lanning
                                                        Moore & Van Allen, PLLC
                                                       joshlanning@mvalaw.com
                                                            Paul Steel Mishkin
                                                      Davis Polk & Wardwell LLP
                                                         paul.mishkin@dpw.com
                                                           Greg Donald Andres
                                                         Davis Polk & Wardwell
                                                     greg.andres@davispolk.com
                                                              Joel M. Cohen
                                                         Davis Polk & Wardwell
                                                          joel.cohen@dpw.com
Royal Bank of Scotland Group PLC, RBS Securities,
Inc. (collectively "RBS")                                 Alyssa Beaver Gomez
                                                      Davis Polk & Wardwell LLP
                                                    alyssa.gomez@davispolk.com
                                                           Maude Paquin
                                                     Davis Polk & Wardwell LLP
                                                    maude.paquin@davispolk.com
                                                            Jennifer Kan
                                                     Davis Polk & Wardwell LLP
                                                          jkan@bsfllp.com

                                                         Patrick Coby Ashby
                                                            Linklaters, LLP
                                                    patrick.ashby@linklaters.com

                                                      Katherine Zupan Machan
                                                          Linklaters, LLP
                                                    kate.machan@linklaters.com
Société Générale S.A. (“SocGen”)
                                                      James Robert Warnot, Jr
                                                          Linklaters, LLP
                                                     jim.warnot@linklaters.com

                                                        Adam Samuel Lurie
                                                          Linklaters, LLP
                                                     adam.lurie@linklaters.com
                                                        Andrew W. Stern
                                                    Sidley Austin LLP (NY)
                                                      astern@sidley.com
Standard Chartered Bank (“Standard Chartered”)
                                                    Nicholas Primer Crowell
                                                    Sidley Austin LLP (NY)
                                                     ncrowell@sidley.com
                                                        David Jarrett Arp
                                                 Gibson, Dunn & Crutcher, LLP
                                                    jarp@gibsondunn.com
                                                        Melanie L. Katsur
                                                 Gibson, Dunn & Crutcher LLP
                                                  mkatsur@gibsondunn.com
                                                       Mark Adam Kirsch
UBS AG, UBS Group AG,UBS Securities LLC
                                                 Gibson, Dunn & Crutcher, LLP
(collectively "UBS")
                                                  mkirsch@gibsondunn.com
                                                        Joshua H. Soven
                                                 Gibson, Dunn & Crutcher LLP
                                                       jsoven@wsgr.com
                                                      Eric Jonathan Stock
                                                 Gibson, Dunn & Crutcher, LLP
                                                   estock@gibsondunn.com
